UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1187



NATALYA TAMARA HAMPEL; JOSEPH HAMPEL,

                                          Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; FEDERAL BUREAU OF
INVESTIGATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-01-124-JFM)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Natalya Tamara Hampel, Joseph Hampel, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Natalya Tamara Hampel and Joseph Hampel appeal the district

court’s order summarily dismissing their complaint alleging that

defendants acted under color of federal law to deprive the Hampels

of their constitutional rights.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.    Hampel v.

United States, No. CA-01-124-JFM (D. Md. Jan. 29, 2001).      We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2